Citation Nr: 0904690	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.   
 
2.  Entitlement to service connection for a left varicocele, 
status post varicocelectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had verified active duty in the Army from 
February 2003 to November 2003.  He also had additional 
service in Army Reserve as well as a possible unverified 
period of active duty in the Army from May 1998 to September 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that denied service connection for asthma and for a left 
varicocele, status post varicocelectomy.  

The September 2004 RO decision also addressed other matters.  
The Veteran was notified of this decision by way of a 
September 2004 letter.  In November 2004, the Veteran filed a 
notice of disagreement addressing numerous matters.  The RO 
issued a statement of the case in April 2005.  In his April 
2005 VA Form 9, the Veteran confined his appeal to the issues 
stated above.  The record does not reflect that a timely 
substantive appeal has been submitted as to any other 
matters, thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran's DD-214 indicates that he had active duty in the 
Army from February 2003 to November 2003 and that he had 
three months and nine days of prior active service.  It was 
also reported that the Veteran had five years and one day of 
prior inactive service.  The RO has noted that the Veteran 
had a period of active duty in the Army from May 1998 to 
September 1998.  The Board notes, however, that such period 
has apparently not been verified.  

The Board observes that the actual dates of the Veteran's 
additional periods of service in the Army Reserve, to include 
any periods of active duty for training and inactive duty 
training, have not been verified.  Further, it appears that 
the Veteran's service treatment records may be incomplete.  
Therefore, an attempt should be made to verify the Veteran's 
periods of active duty, active duty for training, and 
inactive duty training with the Army or Army Reserve and to 
obtain any additional available service treatment records.  

The available service treatment records prior to the 
Veteran's verified period of active duty from February 2003 
to November 2003 show that he was treated for a genitourinary 
problem on one occasion.  Such records do not show treatment 
for asthma.  A June 1998 treatment entry, apparently during a 
period of active duty, indicated that the Veteran complained 
of blood in his urine that morning.  He reported that he 
found it extremely painful to urinate and that he had slight 
cramping in his lower abdomen.  The assessment was 
epididymitis.  

Private treatment records dated from July 2001 to February 
2003 show that the Veteran was treated for disorders 
including asthma and genitourinary problems on multiple 
occasions.  For example, a July 2001 treatment entry from G. 
A. Lightbourn, M.D., indicated that the Veteran was referred 
because of a left varicocele of the testicle.  The impression 
was varicocele, left testicle.  

An August 2001 surgical report from Detroit Medical Center 
indicated that the Veteran underwent ligation of the left 
internal spermatic vein.  The postoperative diagnosis was 
varicocele, left spermatic cord and testicle.  A May 2002 
surgical report from that same facility indicated that the 
Veteran underwent a left spermatic vein ligation.  The 
postoperative diagnosis, at that time, was left varicocele.  

A March 2002 report from Annapolis Medical/Specialty Centers 
noted that the Veteran had a past medical history that 
included asthma and shortness of breath.  The assessment 
included asthma.  A May 2002 report from that facility also 
related an assessment that included asthma.  A July 2002 
report indicated an assessment that included asthma, 
urethritis, and a urinary tract infection.  

A January 2003 statement from O. L. Matthews, M.D., reported 
that the Veteran had been under his care for bronchial asthma 
for several years.  A February report from Millennium 
Diagnostic Center, as to an ultrasound of the Veteran's 
scrotum and testicles, indicated that there was evidence to 
suggest a small varicocele formation in the left scrotum.  It 
was noted that there was also some enlargement of the left 
epididymis in a diffuse fashion with increased vascular flow 
suggesting the possibility of epididymitis.  

The Veteran's service treatment records for his period of 
active duty from February 2003 to November 2003 show 
treatment for asthma and genitourinary problems.  The January 
2003 pre-deployment health assessment report noted that the 
Veteran reported that he had been suffering from asthma that 
had been severe for the last two years.  The reviewing 
examiner indicated that the Veteran had asthma and that he 
was deployable.  A February 2003 pre-deployment health 
assessment report noted that the Veteran reported that he had 
asthma and that he was currently on many medications and a 
pulmonary machine.  The reviewing examiner indicated that the 
Veteran was deployable and that he would only go to Germany 
due to his occasional need for a nebulizer machine.  
Subsequent treatment entries dated from February 2003 to June 
2003 show that the Veteran was treated for asthma on multiple 
occasions.  

A July 2003 individual sick slip noted that the Veteran was 
seen for pain in the left testicle following/result of a 
varicolectomy.  On a medical history form at the time of the 
July 2003 separation examination, the Veteran checked that he 
had asthma.  He did not check that he a rupture or hernia.  
The reviewing examiner indicated that the Veteran had been 
diagnosed with asthma since 2001.  It was also reported that 
the Veteran had surgery in 2001 twice for a varicolectomy on 
the left testicle and that such dated back since basic 
training where he first noticed an abnormality in his 
testicle as a result of a blow to the groin with an M16 which 
caused blood in his urine.  The objective July 2003 
separation examination report included notations that the 
Veteran's external lungs and chest, as well as his external 
genitalia, were normal.  It was reported that the Veteran had 
been diagnosed with possible asthma.  

An August 2003 medical evaluation board narrative summary 
related, as to diagnoses, that the Veteran had exercise-
induced, severe, persistent, asthma.  It was noted that such 
disorder existed prior to service and was not aggravated by 
service.  A left varicocele was also diagnosed.  The examiner 
indicated that such condition continued to be active despite 
two prior surgeries.  The August 2003 medical evaluation 
Board report indicated that the Veteran had exercise-induced, 
severe, persistent, asthma that existed prior to service and 
was not aggravated by service.  

A May 2004 VA general medical examination report noted that 
the Veteran's claims file and medical records were reviewed.  
The diagnoses included exercise-induced asthma, on 
medications, and status post varicocele surgeries (8/01 and 
5/02), with the current examination revealing a small left 
epididymal cyst.  The Board observes that the examiner did 
not address the etiology of the diagnosed disorders.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the goal of arriving at an 
opinion as to the etiology of his current asthma and left 
varicocele, status post varicolectomy.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty, active duty for 
training, and inactive duty training in 
the Army or Army Reserve.  Also request 
that a search be conducted for all 
medical records pertaining to the Veteran 
during his Army Reserve service.  If more 
details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

2.  Ask the Veteran to identify all 
medical providers who have treated him 
for asthma and genitourinary problems 
since his separation from service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of the 
Veteran's claimed asthma and left 
varicocele, status post varicolectomy.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current genitourinary 
disorders (to include a left varicocele, 
status post varicolectomy).  Based on a 
review claims file, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as at least as likely 
as not (50 percent or greater probability) 
that the Veteran's asthma and any 
diagnosed genitourinary disorders (to 
include a left varicocele, status post 
varicolectomy) are etiologically related 
to his periods of service.  If the 
examiner finds that the Veteran's asthma 
and any diagnosed genitourinary disorders 
(to include a left varicocele, status post 
varicolectomy) existed prior to the 
Veteran's periods of service, the examiner 
should comment on whether any such pre-
service conditions were permanently 
worsened by service.  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for asthma and for a left 
varicocele, status post varicolectomy.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

